           Case 2:21-mj-08373-RBM Document 1 Filed 05/04/21 PageID.1 Page 1 of 42

AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                    for the                                                   5/4/2021
                                                        Southern District of California

              In the Matter of the Search of
                                                                             )                                                vyc
          (Briefly describe !he properly to be searched                      )
           or idemify the person by name and address)
                                                                             )              Case No. 21MJ8373
                       Samsung White                                         )
                      Model: Galaxy S3                                       )
                   IMEI: 355431054416167                                     )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
properly to be searched and give its localion):
 See Attachment A, incorporated herein by reference.

located in the             Southern                               California
                                                  District of ------------   , there is now concealed (idemify 1he
person or describe the properly to be seized):

 See Attachment B, incorporated herein by reference.
          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
               � evidence of a crime;
               0 contraband, fruits of crime, or other items illegally possessed;
               � property designed for use, intended for use, or used in committing a crime;
               0 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                          Offense Description
        8 USC 1324                                Transportation of Illegal Aliens


         The application is based on these facts:
        See Attached Affidavit of Border Patrol Agent Clayton Narde incorporated herein by reference.

           0 Continued on the attached sheet.
           0 Delayed notice of __ days (give exacl ending da1e ifmore than 30 days: _____ ) is requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                             �;;;;,,,,, ,;,,,,,,,,
                                                                                              Border Patrol Agent Clayton Narde
                                                                                                     Primed name and 1i1fe

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                      telephone                        (specify reliable electronic means).


Date:     MAY 3, 2021
                                                                                                       Judge's signa1ure

City and state: El Centro, California                                            HON. RUTH BERMUDEZ MONTENEGRO, U.S. MAG. J.
                                                                                                     Printed name and ti1fe
  Case 2:21-mj-08373-RBM Document 1 Filed 05/04/21 PageID.2 Page 2 of 42



                              ATTACHMENT A
                          PROPERTY TO BE SEARCHED

The following property is to be searched:

A-1:               Motorola (Purple)
                   Model: Moto G9
                   IMEI: Unknown
                   Seized from Mauricio LOPEZ
                   (Target Device #1)
  Case 2:21-mj-08373-RBM Document 1 Filed 05/04/21 PageID.3 Page 3 of 42



A-2:            Q-Touch (Black)
                Model: Q100
                IMEI: 358191093214885
                Seized from Mauricio LOPEZ
                (Target Device #2)
  Case 2:21-mj-08373-RBM Document 1 Filed 05/04/21 PageID.4 Page 4 of 42



A-3:            Samsung Galaxy (Black)
                Model: Galaxy A21
                IMEI: 35225255385767
                Seized from Mauricio LOPEZ
                (Target Device #3)
  Case 2:21-mj-08373-RBM Document 1 Filed 05/04/21 PageID.5 Page 5 of 42



A-4:            Samsung Galaxy (White)
                Model: Galaxy S3
                IMEI: 355431054416167
                Seized from Mauricio LOPEZ
                (Target Device #4)
  Case 2:21-mj-08373-RBM Document 1 Filed 05/04/21 PageID.6 Page 6 of 42



A-5:            Motorola (Blue)
                Model: Moto
                IMEI: Unknown
                Seized from Mauricio LOPEZ
                (Target Device #5)
  Case 2:21-mj-08373-RBM Document 1 Filed 05/04/21 PageID.7 Page 7 of 42



A-6:            Android (Gold)
                Model: N730
                IMEI: 355921321653774
                Seized from Diana BLANCO
                (Target Device #6)
  Case 2:21-mj-08373-RBM Document 1 Filed 05/04/21 PageID.8 Page 8 of 42



A-7:            Android (Black)
                Model: Wiko
                IMEI: Unknown
                Seized from Diana BLANCO
                (Target Device #7)
  Case 2:21-mj-08373-RBM Document 1 Filed 05/04/21 PageID.9 Page 9 of 42



A-8:            TCL (Black)
                Model: Unknown
                IMEI: Unknown
                Seized from Diana BLANCO
                (Target Device #8)
 Case 2:21-mj-08373-RBM Document 1 Filed 05/04/21 PageID.10 Page 10 of 42



A-9:            Apple iPhone (Black)
                Model: XR
                IMEI: Unknown
                Seized from Diana BLANCO
                (Target Device #9)
 Case 2:21-mj-08373-RBM Document 1 Filed 05/04/21 PageID.11 Page 11 of 42



A-10:           Samsung SM-S11DL (Black)
                Model: A01
                IMEI: 357013290582222
                Seized from Diana BLANCO
                (Target Device #10)
 Case 2:21-mj-08373-RBM Document 1 Filed 05/04/21 PageID.12 Page 12 of 42




A-11:           Q-Touch (Black)
                Model: Q100
                IMEI: 358191093272040
                Seized from Pablo PEREZ-Rosalino
                (Target Device #11)
 Case 2:21-mj-08373-RBM Document 1 Filed 05/04/21 PageID.13 Page 13 of 42



A-12:           Motorola (Red)
                Model: Moto G7
                IMEI: Unknown
                Seized from Pablo PEREZ-Rosalino
                (Target Device #12)
 Case 2:21-mj-08373-RBM Document 1 Filed 05/04/21 PageID.14 Page 14 of 42




A-13:           Telcel (White/Red)
                Model: Senwa
                IMEI: Unknown
                Seized from Pablo PEREZ-Rosalino
                (Target Device #13)
 Case 2:21-mj-08373-RBM Document 1 Filed 05/04/21 PageID.15 Page 15 of 42




A-14:             Motorola (Teal)
                  Model: Moto E6
                  IMEI: Unknown
                  Seized from Martin RAMIREZ-Nuevo
                  (Target Device #14)




The Target Devices are currently in the possession of the Department of Homeland
Security, El Centro Border Patrol Sector Asset Forfeiture Office, 211 West Aten Road,
Imperial, California 92251, and located in the evidence room of that office.
 Case 2:21-mj-08373-RBM Document 1 Filed 05/04/21 PageID.16 Page 16 of 42



                                  ATTACHMENT B

                                ITEMS TO BE SEIZED

      Authorization to search the mobile telephones and drone described in Attachment
A includes the search of disks, memory cards, deleted data, remnant data, slack space,
and temporary or permanent files contained on or in the Target Device for evidence
described below.

       The evidence to be seized from the mobile telephones and drone will be
electronic records, communications, and data, such as emails, text messages, chats and
chat logs from various third-party applications, photographs, audio files, videos, and
location data limited to the time period of January 24, 2021, up to and including April
24, 2021, and is limited to the following:

      a.     tending to reflect planning of and/or involvement in efforts to bring illegal
             aliens into the United States from Mexico and transport them within the
             United States;

      b.     tending to identify other facilities, storage devices, or services – such as
             email addresses, IP addresses, and/or phone numbers – that may contain
             electronic evidence tending to indicate efforts to bring illegal aliens into
             the United States from Mexico and transport them within the United States;

      c.     tending to identify co-conspirators, criminal associates, or others involved
             in efforts to bring illegal aliens into the United States from Mexico and
             transport them within the United States;

      d.     tending to identify travel to or presence at locations involved in efforts to
             smuggle illegal aliens into and through the United States;

      e.     tending to identify the user of, or persons with control over or access to,
             the Target Device;

      f.     tending to place in context, identify the creator or recipient of, or establish
             the time of creation or receipt of communications, records, or data involved
             in the activities described above;

which is evidence of the transportation of illegal aliens in violation of 8 U.S.C. § 1324.
     Case 2:21-mj-08373-RBM Document 1 Filed 05/04/21 PageID.17 Page 17 of 42




1                                       AFFIDAVIT
2         I, Clayton Narde, United States Border Patrol Agent, having been duly sworn,
3 depose and state as follows:
4                                       INTRODUCTION
5         1.   I submit this affidavit in support of an application for warrant(s) to search
6 the following electronic device(s):
7 A-1:                Motorola (Purple)
8                     Model: Moto G9
                      IMEI: Unknown
9                     Seized from Mauricio LOPEZ
10                    (Target Device #1)
11 A-2:               Q-Touch (Black)
12                    Model: Q100
                      IMEI: 358191093214885
13                    Seized from Mauricio LOPEZ
14                    (Target Device #2)

15 A-3:               Samsung Galaxy (Black)
16                    Model: Galaxy A21
                      IMEI: 35225255385767
17                    Seized from Mauricio LOPEZ
18                    (Target Device #3)
19 A-4:               Samsung Galaxy (White)
20                    Model: Galaxy S3
                      IMEI: 355431054416167
21                    Seized from Mauricio LOPEZ
22                    (Target Device #4)
23 A-5:               Motorola (Blue)
24                    Model: Moto
                      IMEI: Unknown
25                    Seized from Mauricio LOPEZ
26                    (Target Device #5)
27
28

                                              1
      Case 2:21-mj-08373-RBM Document 1 Filed 05/04/21 PageID.18 Page 18 of 42



     A-6:            Android (Gold)
1
                     Model: N730
2                    IMEI: 355921321653774
3                    Seized from Diana BLANCO
                     (Target Device #6)
4
5 A-7:               Android (Black)
                     Model: Wiko
6                    IMEI: Unknown
7                    Seized from Diana BLANCO
                     (Target Device #7)
8
9 A-8:               TCL (Black)
                     Model: Unknown
10                   IMEI: Unknown
11                   Seized from Diana BLANCO
                     (Target Device #8)
12
13 A-9:              Apple iPhone (Black)
                     Model: XR
14                   IMEI: Unknown
15                   Seized from Diana BLANCO
                     (Target Device #9)
16
17 A-10:             Samsung SM-S11DL (Black)
                     Model: A01
18                   IMEI: 357013290582222
19                   Seized from Diana BLANCO
                     (Target Device #10)
20
21 A-11:             Q-Touch (Black)
                     Model: Q100
22                   IMEI: 358191093272040
23                   Seized from Pablo PEREZ-Rosalino
                     (Target Device #11)
24
25 A-12:             Motorola (Red)
                     Model: Moto G7
26                   IMEI: Unknown
27                   Seized from Pablo PEREZ-Rosalino
                     (Target Device #12)
28

                                          2
      Case 2:21-mj-08373-RBM Document 1 Filed 05/04/21 PageID.19 Page 19 of 42



     A-13:              Telcel (White/Red)
 1
                        Model: Senwa
 2                      IMEI: Unknown
 3                      Seized from Pablo PEREZ-Rosalino
                        (Target Device #13)
 4
 5 A-14:                Motorola (Teal)
                        Model: Moto E6
 6                      IMEI: Unknown
 7                      Seized from Martin RAMIREZ-Nuevo
                        (Target Device #14) (collectively “Target Devices”)
 8
 9 as further described in Attachment A, and to seize evidence of a crime, specifically,
10 violations of Title 8, United States Code, Section 1324 (Alien Smuggling), as further
11 described in Attachment B.
12           2.   The requested warrant relates to the investigation and prosecution of Mauricio
13 Lopez (LOPEZ) and Diana Blanco (BLANCO) for transportation of illegal aliens Martin
14 Ramirez-Nuevo and Pablo Perez-Rosalino (collectively, the “Material Witnesses”) in
15 violation of 8 U.S.C. § 1324 within the Southern District of California. The Target Devices
16 were seized from LOPEZ, BLANCO, and the Material Witnesses on or about April 23,
17 2021, incident to their arrests. The Target Devices are currently in the possession of the
18 Department of Homeland Security, El Centro Border Patrol Sector Office, 211 West Aten
19 Road, Imperial, California 92251, and located in the evidence room of that office.
20           3.   Because this affidavit is being submitted for the limited purpose of
21 establishing probable cause in support of the application for a search warrant, it does not
22 set forth every fact that I, or others, have learned during the course of this investigation.
23 The information contained in this Affidavit is based upon my personal observations and
24 knowledge, my review of various official reports, and upon conversations with other
25 Border Patrol Agents. Dates and times are approximate.
26                              EXPERIENCE AND TRAINING
27           4.   I am a United States Border Patrol Agent with the Department of Homeland
28 Security, Customs and Border Protection, United States Border Patrol (“USBP”). I have

                                                3
      Case 2:21-mj-08373-RBM Document 1 Filed 05/04/21 PageID.20 Page 20 of 42




 1 been employed as a full-time, sworn federal BPA with the USBP since February 2019, and
 2 graduated from the USBP Basic Border Patrol Training Academy located in Artesia, New
 3 Mexico. The 20-week Academy curriculum covers specialized training in the Immigration
 4 and Naturalization Act, criminal law, and statutory authority, as well as cross-training in
 5 Title 21, United States Code, Controlled Substances law, and in Title 19, United States
 6 Code, Customs law.
 7         5.     I am currently assigned to the El Centro Sector Prosecutions Unit. The El
 8 Centro Sector Prosecutions Unit is tasked with the responsibility of investigating and
 9 prosecuting alien smuggling organizations that utilize the Southern and Central Districts
10 of California as an operational corridor. In the course of my duties as a Border Patrol Agent,
11 I investigate and prepare cases for prosecution against persons involved in the inducement
12 of the illegal entry of undocumented aliens into the United States; the smuggling of
13 undocumented aliens into the United States; and the transportation and harboring of
14 undocumented aliens within the United States.
15         6.     Through the course of my training, investigations, and conversations with
16 other law enforcement personnel, I have gained a working knowledge of the operational
17 habits of alien smugglers and alien transporters, in particular those who attempt to smuggle
18 aliens into the United States from Mexico and transport them throughout the Southern
19 District of California. I am aware that it is a common practice for alien smugglers to work
20 in concert with other individuals and to do so by utilizing cellular telephones to maintain
21 communications with co-conspirators and/or illegal aliens in order to further their criminal
22 activities. Because they are mobile, the use of cellular telephones permits alien smugglers
23 and transporters to easily carry out various tasks related to their smuggling activities,
24 including, e.g., remotely monitoring the progress of the aliens while the aliens are in transit,
25 providing instructions to transporters, guiding aliens to specific pick up locations, warning
26 accomplices about law enforcement activity in the area and the status of check-point
27 operations, and communicating with co-conspirators who guide aliens, coordinate drop off
28 locations, and/or operate alien stash houses.

                                                   4
      Case 2:21-mj-08373-RBM Document 1 Filed 05/04/21 PageID.21 Page 21 of 42




 1         7.     The smuggling of aliens generates many types of evidence, including, but not
 2 limited to, cellular phone-related evidence such as voicemail messages referring to the
 3 arrangements of travel, names, photographs, text messaging (via SMS or other
 4 applications), and phone numbers of co-conspirators and illegal aliens. For example,
 5 drivers and passengers responsible for transporting illegal aliens are typically in telephonic
 6 contact with co-conspirators immediately prior to and/or following the crossing of the
 7 illegal aliens at the border, at which time they receive instructions, including where to pick-
 8 up the illegal aliens for transportation into the United States and where to take the illegal
 9 aliens after crossing into the United States. These communications may also include
10 locations for delivery to stash houses and/or sponsors. Illegal aliens also are typically in
11 telephonic contact with co-conspirators prior to and following their crossing in order to
12 make smuggling arrangements, receive instructions, and report their locations after
13 crossing.
14         8.     Based upon my training, experience, and consultations with law enforcement
15 officers experienced in narcotics trafficking investigations, and all the facts and opinions
16 set forth in this affidavit, I know that cellular telephones (including their Subscriber Identity
17 Module (SIM) card(s)) can and often do contain electronic evidence, including, for example,
18 phone logs and contacts, voice and text communications, and data, such as emails, text
19 messages, chats and chat logs from various third-party applications, photographs, audio
20 files, videos, and location data. In particular, in my experience and consultation with law
21 enforcement officers experienced in alien smuggling investigations, I am aware that
22 individuals engaged in alien smuggling may store photos and videos on their cell phones
23 that reflect or show co-conspirators and associates engaged in alien smuggling, as well as
24 images and videos with geo-location data identifying alien smuggling transportation routes,
25 and communications to and from recruiters and organizers.
26         9.     This information can be stored within disks, memory cards, deleted data,
27 remnant data, slack space, and temporary or permanent files contained on or in the cellular
28 telephone. Specifically, searches of cellular telephones may yield evidence:

                                                 5
      Case 2:21-mj-08373-RBM Document 1 Filed 05/04/21 PageID.22 Page 22 of 42



           a.    tending to indicate efforts to smuggle aliens from Mexico into the United
 1
                 States;
 2
 3         b.    tending to identify accounts, facilities, storage devices, and/or services–
                 such as email addresses, IP addresses, and phone numbers–used to
 4               facilitate alien smuggling and transportation of smuggled aliens;
 5
           c.    tending to identify co-conspirators, criminal associates, or others involved
 6               in alien smuggling, or transportation of smuggled aliens;
 7
           d.    tending to identify travel to or presence at locations involved in the
 8               smuggling, transportation, or harboring of illegal aliens, such as stash
 9               houses, load houses, or delivery points;

10         e.    tending to identify the user of, or persons with control over or access to,
11               the Target Device(s); and/or

12         f.    tending to place in context, identify the creator or recipient of, or establish
13               the time of creation or receipt of communications, records, or data involved
                 in the activities described above.
14
15                       FACTS SUPPORTING PROBABLE CAUSE
16         11.   On April 23, 2021, at approximately 8:00 a.m., BPA R. Walker and BPA A.
17 Yulo received information over their service radio that the San Diego Sector dispatch (820)
18 received a citizen’s report. The citizen’s report indicated that several individuals were
19 observed boarding into a grey Honda Accord (Honda) bearing California license plates
20 near Inkopah, and the Honda was travelling eastbound on Interstate 8 (I-8).
21         12.   BPA Walker and BPA Yulo observed a vehicle that matched the description
22 of the Honda traveling eastbound on I-8. BPA Walker and BPA Yulo then drove their
23 service vehicle east on I-8 to towards the Honda and were able to get behind the Honda
24 just east of the Coyote Bridges on I-8. The Honda’s license plate was a match to the license
25 plate called out by Sector Radio Communications. Notification was made to the El Centro
26 Sector dispatch that agents were behind suspect vehicle and were attempting to pull it over.
27         13.   BPA Walker and BPA Yulo then activated their service vehicle’s emergency
28 lights and sirens to signal the Honda to stop and pullover. While following the Honda,

                                                 6
     Case 2:21-mj-08373-RBM Document 1 Filed 05/04/21 PageID.23 Page 23 of 42




 1 BPA Walker and BPA Yulo observed two occupants moving around inside of the Honda.
 2 When the Honda yielded, BPA Yulo approached the passenger side and identified himself
 3 as a BPA. BPA Yulo observed two individuals in the vehicle, a male driver, later identified
 4 as Mauricio LOPEZ (LOPEZ), and a female passenger, later identified as Diana BLANCO
 5 (BLANCO). BPA Yulo questioned LOPEZ as to his citizenship and LOPEZ stated that he
 6 is a United States Citizen. BPA Yulo then questioned BLANCO as to her citizenship.
 7 BLANCO stated that she is a United States Citizen and presented her U.S. passport card.
 8 BPA Yulo further questioned LOPEZ as to where he was going and where he was coming
 9 from. LOPEZ hesitated and displayed very nervous behavior. LOPEZ was fidgeting,
10 looking around, kept looking at BLANCO, and had long pauses to the questions that were
11 being asked. LOPEZ then stated he was coming from San Diego and was traveling to El
12 Centro. BPA Yulo asked LOPEZ for consent to look inside the trunk of the Honda to
13 which LOPEZ did not answer. BPA Yulo asked Lopez a second time for consent to search
14 the trunk of the vehicle. LOPEZ paused and replied nervously, “Why do you need to search
15 the trunk?” BPA Yulo explained to LOPEZ that the Honda he was driving was suspected
16 to be involved in alien smuggling activities. BPA Yulo asked LOPEZ once again for
17 consent to search the trunk of the Honda to which LOPEZ stated that he would not give
18 consent to a search of the trunk. BPA Yulo ordered LOPEZ to exit the Honda and BPA
19 Yulo requested the assistance of a canine handler.
20        14.    At approximately 8:15 a.m., El Centro Sector Canine (K9) BPA Ramon
21 Lemos arrived on scene. BPA Lemos approached the Honda and identified himself as a
22 BPA. BPA Lemos asked LOPEZ for consent to perform a free air sniff of the exterior of
23 the Honda to which LOPEZ replied, “Yes.” After BPA Lemos conducted his K9 search,
24 BPA Lemos notified BPA Yulo that his canine alerted to the trunk of the Honda. Agents
25 then proceeded to open the trunk and discovered two subjects inside the trunk space of the
26 Honda. The two subjects in the trunk were questioned as to their citizenship and both
27 indicated that they were citizens of Mexico without immigration documents to enter, be in,
28 or remain in the United States legally. The two subjects were later identified as Martin

                                               7
     Case 2:21-mj-08373-RBM Document 1 Filed 05/04/21 PageID.24 Page 24 of 42




 1 RAMIREZ-Nuevo (RAMIREZ), and Pablo PEREZ-Rosalino (PEREZ). LOPEZ and
 2 BLANCO were subsequently placed under arrest for 8 U.S.C. § 1324 Alien Smuggling.
 3        15.   During an inventory search of the Honda by BPA Walker, a purple Motorola
 4 cellphone, Target Device #1, was found on the center console. Target Device #1 was
 5 claimed by LOPEZ. Four other cellphones: a Q100 (Target Device #2), Samsung Galaxy
 6 A21 (Target Device #3), Samsung Galaxy S3 (Target Device #4), and a Motorola Moto
 7 (Target Device #5), were found in a backpack that was claimed by LOPEZ.
 8        16.   Further search of the Honda by BPA Walker revealed a suitcase that contained
 9 three cellphones: a gold Android (Target Device #6), a black Android (Target Device #7),
10 and a black TCL (Target Device #8). BLANCO claimed these three phones. BLANCO
11 also had a black iPhone (Target Device #9) on her person, and a Samsung SM-S111DL
12 (Target Device #10) in her purse.
13        17.   A search incident to the arrest of PEREZ conducted by BPA Walker revealed
14 two cellphones on his person; a QTouch Q100 (Target Device #11) and a Motorola Moto
15 G7 (Target Device #12). PEREZ informed agents that he had acquired the QTouch Q100
16 from a smuggler so that he could communicate with the smuggler as he made he way north
17 into the United States. Another cellphone, a Telcel Senwa (Target Device #13), was
18 discovered in a backpack claimed by PEREZ.
19        18.   A search incident to the arrest of RAMIREZ by BPA Yulo revealed one
20 cellphone, a Motorola Moto E6 Play (Target Device #14), on his person.
21        19.   All Target Devices, as identified in Attachment A, were seized as potential
22 evidence. LOPEZ and BLANCO were charged by Complaint on April 26, 2021 in Case
23 No. 21MJ08336-RBM.
24        20.   Post-arrest, the Material Witness Pablo PEREZ-Rosalino stated he was going
25 to pay $7,000 United States Dollars to be smuggled into the United States. PEREZ was
26 able to identify BLANCO as the passenger of the Honda from a six-pack photo lineup.
27        21.   Post-arrest, the Material Witness Martin RAMIREZ-Nuevo stated he was
28 going to pay $9,500 United States Dollars to be smuggled into the United States.

                                             8
      Case 2:21-mj-08373-RBM Document 1 Filed 05/04/21 PageID.25 Page 25 of 42




 1 RAMIREZ was able to identify LOPEZ as the driver of the Honda from a six-pack photo
 2 lineup. RAMIREZ was also able to identify BLANCO as the passenger of the Honda from
 3 a six-pack photo lineup.
 4         22.   The Material Witnesses stated that they had entered the United States illegally
 5 by climbing the International Boundary Fence and subsequently getting into the Honda.
 6         23.   Based upon my experience and investigation in this case, I believe that
 7 LOPEZ, BLANCO, and the Material Witnesses, and other persons, as-yet-unknown, were
 8 involved in an alien smuggling venture and that LOPEZ, BLANCO, and the Material
 9 Witnesses used the Target Devices to coordinate with the as-yet-unknown persons to bring
10 the aliens into the United States and/or transport them further into the United States.
11 Additionally, I believe that recent calls made and received, telephone numbers, contact
12 names, electronic mail (e-mail) addresses, appointment dates, text messages, pictures, and
13 other digital information are stored in the memory of the Target Devices, which may
14 identify other persons involved in alien smuggling activities.
15         24.   I am aware that smuggling conspiracies require planning to successfully evade
16 detection by law enforcement. In my professional training and experience, this may require
17 planning and coordination in the days and weeks prior to the event. Additionally, co-
18 conspirators are often unaware of the subject’s arrest and will continue to attempt to
19 communicate with the subject after the arrest to determine their whereabouts. Given this,
20 I respectfully request permission to search the Target Devices for data beginning on January
21 24, 2021, up to and including April 24, 2021, the day after the arrests of LOPEZ and
22 BLANCO.
23                                        METHODOLOGY
24         25.   It is not possible to determine merely by knowing the cellular telephone’s
25 make, model and serial number, the nature and types of services to which the device is
26 subscribed and the nature of the data stored on the device. Cellular devices today can be
27 simple cellular telephones and text message devices, can include cameras, can serve as
28 personal digital assistants and have functions such as calendars and full address books, and

                                               9
      Case 2:21-mj-08373-RBM Document 1 Filed 05/04/21 PageID.26 Page 26 of 42




 1 can be mini-computers allowing for electronic mail services, web services, and
 2 rudimentary word processing. An increasing number of cellular service providers now
 3 allow for their subscribers to access their device over the internet and remotely destroy all
 4 of the data contained on the device. For that reason, the device may only be powered in a
 5 secure environment or, if possible, started in “flight mode,” which disables access to the
 6 network. Unlike typical computers, many cellular telephones do not have hard drives or
 7 hard drive equivalents and, instead, store information in volatile memory within the device
 8 or in memory cards inserted into the device. Current technology provides some solutions
 9 for acquiring some of the data stored in some cellular telephone models using forensic
10 hardware and software. Even if some of the stored information on the device may be
11 acquired forensically, not all of the data subject to seizure may be so acquired. For devices
12 that are not subject to forensic data acquisition or that have potentially relevant data stored
13 that is not subject to such acquisition, the examiner must inspect the device manually and
14 record the process and the results using digital photography. This process is time and labor
15 intensive and may take weeks or longer.
16         26.    Following the issuance of this warrant, a case agent familiar with the
17 investigation will collect the Target Devices and subject them to analysis. All forensic
18 analysis of the data contained within the telephones, drone, and their memory cards will
19 employ search protocols directed exclusively to the identification and extraction of data
20 within the scope of this warrant.
21         27.    Based on the foregoing, identifying and extracting data subject to seizure
22 pursuant to this warrant may require a range of data analysis techniques, including manual
23 review, and, consequently, may take weeks or months. The personnel conducting the
24 identification and extraction of data will complete the analysis within ninety (90) days of
25 the date the warrant is signed, absent further application to this Court.
26         //
27         //
28         //

                                                10
     Case 2:21-mj-08373-RBM Document 1 Filed 05/04/21 PageID.27 Page 27 of 42




 1                                       CONCLUSION
 2         28.   Based on all of the facts and circumstances described above, I believe that
 3 probable cause exists to conclude that LOPEZ, BLANCO, and the Material Witnesses used
 4 the Target Devices to facilitate the offense of alien smuggling. The Target Devices likely
 5 were used to facilitate the offense by transmitting and storing data, specifically that
 6 described in Attachment B, which constitutes evidence of violations of Title 8, United
 7 States Code, Section 1324. I also believe that probable cause exists to believe that evidence
 8 of illegal activity committed by LOPEZ, BLANCO, the Material Witnesses and others
 9 continues to exist on the Target Devices. Therefore, I respectfully request that the Court
1O issue this warrant.
11
12         I swear the foregoing is true and correct to the best of my knowledge and belief.
13
14
15                                                  Clayton ' e, Border Patrol Agent
                                                    United States Border Patrol
16
17         Attested to by the applicant in accordance with the requirements of Fed. R. Crim.
18 P. 4.1 by telephone on this_  3 day of May, 2021.

19
20
   HON. RUTH BERMUDEZ MONTENEGRO
21 UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28

                                               11
 Case 2:21-mj-08373-RBM Document 1 Filed 05/04/21 PageID.28 Page 28 of 42



                              ATTACHMENT A
                          PROPERTY TO BE SEARCHED

The following property is to be searched:

A-1:               Motorola (Purple)
                   Model: Moto G9
                   IMEI: Unknown
                   Seized from Mauricio LOPEZ
                   (Target Device #1)
 Case 2:21-mj-08373-RBM Document 1 Filed 05/04/21 PageID.29 Page 29 of 42



A-2:            Q-Touch (Black)
                Model: Q100
                IMEI: 358191093214885
                Seized from Mauricio LOPEZ
                (Target Device #2)
 Case 2:21-mj-08373-RBM Document 1 Filed 05/04/21 PageID.30 Page 30 of 42



A-3:            Samsung Galaxy (Black)
                Model: Galaxy A21
                IMEI: 35225255385767
                Seized from Mauricio LOPEZ
                (Target Device #3)
 Case 2:21-mj-08373-RBM Document 1 Filed 05/04/21 PageID.31 Page 31 of 42



A-4:            Samsung Galaxy (White)
                Model: Galaxy S3
                IMEI: 355431054416167
                Seized from Mauricio LOPEZ
                (Target Device #4)
 Case 2:21-mj-08373-RBM Document 1 Filed 05/04/21 PageID.32 Page 32 of 42



A-5:            Motorola (Blue)
                Model: Moto
                IMEI: Unknown
                Seized from Mauricio LOPEZ
                (Target Device #5)
 Case 2:21-mj-08373-RBM Document 1 Filed 05/04/21 PageID.33 Page 33 of 42



A-6:            Android (Gold)
                Model: N730
                IMEI: 355921321653774
                Seized from Diana BLANCO
                (Target Device #6)
 Case 2:21-mj-08373-RBM Document 1 Filed 05/04/21 PageID.34 Page 34 of 42



A-7:            Android (Black)
                Model: Wiko
                IMEI: Unknown
                Seized from Diana BLANCO
                (Target Device #7)
 Case 2:21-mj-08373-RBM Document 1 Filed 05/04/21 PageID.35 Page 35 of 42



A-8:            TCL (Black)
                Model: Unknown
                IMEI: Unknown
                Seized from Diana BLANCO
                (Target Device #8)
 Case 2:21-mj-08373-RBM Document 1 Filed 05/04/21 PageID.36 Page 36 of 42



A-9:            Apple iPhone (Black)
                Model: XR
                IMEI: Unknown
                Seized from Diana BLANCO
                (Target Device #9)
 Case 2:21-mj-08373-RBM Document 1 Filed 05/04/21 PageID.37 Page 37 of 42



A-10:           Samsung SM-S11DL (Black)
                Model: A01
                IMEI: 357013290582222
                Seized from Diana BLANCO
                (Target Device #10)
 Case 2:21-mj-08373-RBM Document 1 Filed 05/04/21 PageID.38 Page 38 of 42




A-11:           Q-Touch (Black)
                Model: Q100
                IMEI: 358191093272040
                Seized from Pablo PEREZ-Rosalino
                (Target Device #11)
 Case 2:21-mj-08373-RBM Document 1 Filed 05/04/21 PageID.39 Page 39 of 42



A-12:           Motorola (Red)
                Model: Moto G7
                IMEI: Unknown
                Seized from Pablo PEREZ-Rosalino
                (Target Device #12)
 Case 2:21-mj-08373-RBM Document 1 Filed 05/04/21 PageID.40 Page 40 of 42




A-13:           Telcel (White/Red)
                Model: Senwa
                IMEI: Unknown
                Seized from Pablo PEREZ-Rosalino
                (Target Device #13)
 Case 2:21-mj-08373-RBM Document 1 Filed 05/04/21 PageID.41 Page 41 of 42




A-14:             Motorola (Teal)
                  Model: Moto E6
                  IMEI: Unknown
                  Seized from Martin RAMIREZ-Nuevo
                  (Target Device #14)




The Target Devices are currently in the possession of the Department of Homeland
Security, El Centro Border Patrol Sector Asset Forfeiture Office, 211 West Aten Road,
Imperial, California 92251, and located in the evidence room of that office.
 Case 2:21-mj-08373-RBM Document 1 Filed 05/04/21 PageID.42 Page 42 of 42



                                  ATTACHMENT B

                                ITEMS TO BE SEIZED

      Authorization to search the mobile telephones and drone described in Attachment
A includes the search of disks, memory cards, deleted data, remnant data, slack space,
and temporary or permanent files contained on or in the Target Device for evidence
described below.

       The evidence to be seized from the mobile telephones and drone will be
electronic records, communications, and data, such as emails, text messages, chats and
chat logs from various third-party applications, photographs, audio files, videos, and
location data limited to the time period of January 24, 2021, up to and including April
24, 2021, and is limited to the following:

      a.     tending to reflect planning of and/or involvement in efforts to bring illegal
             aliens into the United States from Mexico and transport them within the
             United States;

      b.     tending to identify other facilities, storage devices, or services – such as
             email addresses, IP addresses, and/or phone numbers – that may contain
             electronic evidence tending to indicate efforts to bring illegal aliens into
             the United States from Mexico and transport them within the United States;

      c.     tending to identify co-conspirators, criminal associates, or others involved
             in efforts to bring illegal aliens into the United States from Mexico and
             transport them within the United States;

      d.     tending to identify travel to or presence at locations involved in efforts to
             smuggle illegal aliens into and through the United States;

      e.     tending to identify the user of, or persons with control over or access to,
             the Target Device;

      f.     tending to place in context, identify the creator or recipient of, or establish
             the time of creation or receipt of communications, records, or data involved
             in the activities described above;

which is evidence of the transportation of illegal aliens in violation of 8 U.S.C. § 1324.
